Cooley, J
(concurring). When commercial paper is payable with annual interest, the expression means with interest payable at the end of each year. If the paper is to mature in less than two years, the expression is a very unsuitable one to apply, and as has been shown by my brother Marston, if construed strictly, the interest for the fraction of the second year would not be payable when the principal was payable, but at the end of the year. I am inclined to think that in a note to run less *184than two years the words specifying the rate of interest to be paid annually must be understood as naming only the rate to be paid for the yearly period, and not as requiring an instalment to be paid when the first year was • completed. If .so, the supposed alteration of the note in suit did not at all affect its legal meaning, and might have been innocently added to show that the ten per centum interest was to be earned yearly, and was not all that was to be paid for the whole period the note was to run.
Campbell, C. J. concurred.